—In a proceeding pursuant to CPLR article 78 to review a determination of *566the respondent Diana Chapin, as Executive Director of the New York City Water Board, dated April 24, 2000, which confirmed a finding of the respondent Lawrence Schatt, as Deputy Commissioner of the New York City Department of Environmental Protection, that the petitioner had an outstanding balance of $103,175.66 in water and sewer charges, and that there was no accord and satisfaction reducing the amount due, the petitioner appeals from a judgment of the Supreme Court, Queens County (Thomas, J.), dated January 8, 2001, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
The Supreme Court properly denied the petition and dismissed the proceeding, since the determination under review was neither arbitrary and capricious nor contrary to law (see, Matter of 333 E. 89 Realty v New York City Water Bd., 272 AD2d 549, 550; Rox Riv 83 Partners v Ettinger, 240 AD2d 389, 390). Krausman, J. P., S. Miller, Schmidt and Crane, JJ., concur.